TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00526-CR


                             Robert John Markwell, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee



             FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
        NO. D-18-0851-SA, THE HONORABLE CARMEN DUSEK, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was originally due December 2, 2019. On January 10, 2020,

this Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by January 21, 2020, would result in the referral of this case to the

trial court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

               The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate
supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than March 16, 2020. See id. R. 38.8(b)(3).

              It is so ordered February 14, 2020.



Before Chief Justice Rose, Justices Baker and Triana

Abated and Remanded

Filed: February 14, 2020

Do Not Publish




                                                2